Case 2:20-cv-00872 Document 21 Filed 06/17/21 Page 1 of: "ar

   

 

 

|
In The United States District Court For Len CRAY I, CLEAK

.S, District Court
Southern District of West Virginia

 

The Southern District of West Virginia

Charleston Division

James Nathaniel Braswell,
Plaintiff

V. Civil Action No: 2;20-00872

SGT. X Muncie, et. al.,
Defendants,

Motion to Continue Response to Defendant’s Roberts and Jividen
motion

COMES NOW The Plaintiff, James Nathaniel Braswell, pro se, and hereby moves
the court to continue the response to Defendant’s Roberts and Jividen’s
motion. The Plaintiff moves this court for the following reasons below:

1) The Plaintiff was recently released from the custody of the
West Virginia Northern Regional Jail on May 17" 2021.

2)The Plaintiff was released to a rehabilitation program MID-
OHIO FELLOWSHIP HOME on May 17* 2021.

3) The MID OHIO FELLOWSHIP HOME requires a 30 day “black
out” period that limits the use of Cell phones, landline phones,
computers and restricts the leaving of the institution.

4)The Plaintiff has not had access to the clerk’s office or library.

5)The Plaintiff has not access to medical records or exhibits and or
Case 2:20-cv-00872 Document 21 Filed 06/17/21 Page 2 of 4 PagelD #: 84

other legal or factual material supporting his positions and issues in
order to prepare the affidavit.

6)The Plaintiff has attained proper counsel, Jay T. Mcamic of the
Mcamic Law Firm PLLC as of June 16" 2021.

7)Counsel for the Plaintiff will need a short intermission to
prepare, instruct and arrange for the Plaintiff.

8) The plaintiff, request for certain medical records have been
delayed because of covid-19 limitations within the institutions from
which they were requested.

For the following reasons above, the Plaintiff, James Braswell, moves

the court to continue the response to the Defendants Roberts and

Jividen’s motion for at least sixty days from June 17 2021.
Respectfully submitted this 16" day of June, 2021

\, a
Plaintiff. So” 2
jamés Nathaniel Braswell
1030 George St.

Parkersburg, W.V. 26101

goal OFFICIAL SEAL

tt > OF WEST VIRGINIA
Be) STAN OTARY PUBLIC

 

 

&

S

:

3

s
af
3
 

Case 2:20-cv-00872 Document 21 Filed 06/17/21 PR

*ujye6e - aj9AD01 aseajd "2SEM JOWINSUOD-ysod WO ape Ss} adojoAus SI4L

EXPECTED DELIVERY DAY:

06/17/21

USPS TRACKING® #

 

 

9505 5108 30 36 1167 2585
0 = az m

Nil

i)

vu
eR
3 3 x
r im

*.

TVAS OL ATWUlA SSAAd

PRIORITY
* MAIL *

FROM:

\oso0 Crogpe =

Ba

Dec ke¥sloue tN Mol

TO: Meck of Coy

ck

 

UNITED STATES
POSTAL SERVICE ®

VISIT USAT USPS.COM? /

ORDER FREE SUPPLIES ONLINE

James pea Braswe |

 

RIDIABIS WALSOd

SSLVLS GILLING
Ea

e3o0f4P

Rolbe\ CV 8 vo\ \,

: ow a ee
On Led Syedes Vv (x = ——————
; ——
0
260 \ eS as wa Sh. E. 3 ———

ee. ae lest ) WN: S20
“Bo Begyae
B49 5203-°
e Sa fing
Mi Se erio iene en me |_=] 2 289
Label 228, March 2016 FOR DOMESTIC AND INTERNATIONA an ee @ =
| 30 53
m ro Ol oy
B s >
<0

SS

eo
j ; { KL
f This packaging is the property of the U.S. Postal Service® and is provided
solely for use in sending Priority Mail® shipments. Misuse may be a violation

/ July 2013; All rights reserved.

| of federal law. This packaging is not for resale. EP14B © U.S. Postal Service;

 

ID # 85

 

 
 

 

 

ID #: 86

ase 2:20-cv-00872 Document 21 Filed 06/17/21 Page 4of4P

   

PRIORITY heen
*MAIL& © a"

 

FLAT RATE ENVELOPE

ONE RATE * ANY WEIGHT“

 

a gy Lutepsuares

PS00001000012 ob:10x6 POSTAL SERVICE.

% Domestic only. ™ For International shipments, the maximum weight is 4 Ibs.
